DETAILED ACTION
Response to Amendment
Notice of Pre-AIA  or AIA  Status
In the present application, filed on or after March 16, 2013, claims 1-2, 4-11, 13-22, and 27-28 have been considered and examined under the first inventor to file provisions of the AIA .

Respond to Applicant’s Arguments/Remarks
Applicant’s arguments, see Remarks, filed 06/07/2021, with respect to the rejection(s) of claims 1-2, 4-11, 13-22, and 26-27 has been fully considered and the results as followings:
On pages 12-19 of Applicant’s remarks, Applicant argues that the combination of Lee, Classen, Kraemer, and Jahnke does not teach or suggest the limitations of “providing, with the first mobile device, at least one input with the user interface of the first mobile device, where the at least one input is configured to be used to modify at least one of: a direction, a location, a distance, or a reverberation level of the at least one first audio object to form at least one modified first audio object” because in Classen input appears to adjust signal intensity or balance/stereo width. 
Examiner respectfully disagrees with Applicant because as discussed in the Non-Final rejection mailed on 02/03/2021, the rejection relied upon Classen to clearly disclose the method step of providing, with the first mobile device, at least one input with the user interface of the first mobile device (Classen: column 7 lines 16-30, column 8 lines 36-64, column 10 lines 1-29,  and FIG. 1-5), where the at least one input is configured to be used to modify at least one of:
a direction (Classen: Abstract, column 5 lines 14-30, column 7 lines 8-30, column 8 lines 28-64, column 9 lines 9-26, column 10 lines 1-28, and FIG. 1-4: In some implementations, changes of audio properties (e.g., changes in the signal intensity) are displayed by the system through movements (e.g., vertical movements) of the corresponding object or objects directly in response to the changes over time),
a location (Classen: Abstract, column 5 lines 14-30, column 7 lines 8-30, column 8 lines 28-64, column 9 lines 9-26, column 10 lines 1-28, and FIG. 1-4: In some implementations, changes of audio properties (e.g., changes in the signal intensity) are displayed by the system through movements (e.g., vertical movements) of the corresponding object or objects directly in response to the changes over time),
a distance (Classen: Abstract, column 5 lines 14-30, column 7 lines 8-30, column 8 lines 28-64, column 9 lines 9-26, column 10 lines 1-28, and FIG. 1-4: In some implementations, changes of audio properties (e.g., changes in the signal intensity) are displayed by the system through movements (e.g., vertical movements) of the corresponding object or objects directly in response to the changes over time), or
a reverberation level
of the at least one first audio object to form at least one modified first audio object (Classen: Abstract, column 2 lines 41-53, column 4 lines 44-column 5 lines13, column 8 lines 36-64, column 10 lines 29-45, and FIG. 1-5: the control data of an audio mixer can be processed in order to dynamically display changes in the audio mixer controls instead of the corresponding audio properties. In a mixing environment, audio properties can be adjusted continuously or at regular or irregular intervals using audio mixer controls. For example, in addition to fading in and fading out of a signal, the signal intensity of an object can be changing over time).
Therefore, in view of teachings by Lee and Classen, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to Lee include the method steps providing, with the first mobile device, at least one input with the user interface of the first mobile device, where the at least one input is configured to be used to modify at least one of: a direction, a location, a distance, or a reverberation level of the at least one first audio object to form at least one modified first audio object, as suggested by Classen. The motivation for this is to adjust audio properties of audio objects using an input device. 
As a result, Applicant arguments are not deemed persuasive, and the previous rejections pertaining to the previous set of claims are sustained. Therefore, due to the claimed amendments, upon further consideration, a new ground of rejections necessitated by amendments is made in view of following reference/combinations.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 4-5, 9-11, 13-14, 18-22, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (Lee – US 2008/0207115 A1) in view of Classen  (Classen – US 8,068,105 B1), Kraemer et al. (Kraemer – US 8,396,576 B2) and Jahnke (Jahnke – US 2005/0179701 A1).

As to claim 1, Lee discloses a method comprising:
the plurality of mobile devices comprising at least the first mobile device and a second mobile device (Lee: Abstract and FIG. 1 the first audio player 100 and the second audio player 200), where the first mobile device provides a user interface (Lee: [0027] and FIG. 2 the display unit 160);
receiving, with the first mobile device, at least one first audio object from the second mobile device (Lee: Abstract, [0010], [0013], [0030], [0054], and FIG. 4-5: According to an example embodiment of the present invention, an example of sharing the audio file based on a user at a first mobile device (i.e., a first audio player 100) and the other party at a second mobile device (i.e., a second audio player 200) is described), 
determining, with the first mobile device, the location of the second mobile device relative to the first mobile device (Lee: Abstract, [0010], [0013], [0030], [0054], and FIG. 4-5: the play-management unit is also used to output the audio file based on the moving direction of the other mobile device, to control the volume of the audio file based on the sensed relative location of the other mobile device, to play a predetermined sound audio, if the sensed relative location of the other mobile device is within outside a certain distance, and to terminate the currently played audio file, if the sensed relative location of the other mobile device is within a certain distance).

Lee does not explicitly disclose the method steps of 
initiating, with a first mobile device, a mixing session to create a spatial audio mix using data transfer between a plurality of mobile devices to form an audio scene;
wherein a location of the second mobile device relative to the first mobile device is determined based upon locations of the first mobile device and the second mobile device relative to each other during recording of the at least one first audio object;
providing, with the first mobile device, at least one input with the user interface of the first mobile device, where the at least one input is configured to be used to modify at least one of:
a direction,
a location,
a distance, or
a reverberation level
of the at least one first audio object to form at least one modified first audio object; and
mixing, with the first mobile device, at least the at least one modified first audio object with at least one second audio object to create the spatial audio mix, where the mixing is based, at least partially, upon the determined location of the second mobile device relative to the first mobile device, where modification of the at least one first audio object is configured to control at least one spatial aspect of the audio scene, where the spatial audio mix is configured to be perceived from a listening position corresponding to a location of the first mobile device in the audio scene, where the at least one first audio object and the at least one second audio object correspond, at least partially, to parts of the audio scene represented with the spatial audio mix.

providing, with the first mobile device, at least one input with the user interface of the first mobile device, where the at least one input is configured to be used to modify at least one of: a direction, a location, a distance, or a reverberation level of the at least one first audio object to form at least one modified first audio object, as suggested by Classen, which discloses providing, with the first mobile device, at least one input with the user interface of the first mobile device (Classen: column 7 lines 16-30, column 8 lines 36-64, column 10 lines 1-29,  and FIG. 1-5), where the at least one input is configured to be used to modify at least one of: a direction (Classen: Abstract, column 5 lines 14-30, column 7 lines 8-30, column 8 lines 28-64, column 9 lines 9-26, column 10 lines 1-28, and FIG. 1-4: In some implementations, changes of audio properties (e.g., changes in the signal intensity) are displayed by the system through movements (e.g., vertical movements) of the corresponding object or objects directly in response to the changes over time), a location (Classen: Abstract, column 5 lines 14-30, column 7 lines 8-30, column 8 lines 28-64, column 9 lines 9-26, column 10 lines 1-28, and FIG. 1-4: In some implementations, changes of audio properties (e.g., changes in the signal intensity) are displayed by the system through movements (e.g., vertical movements) of the corresponding object or objects directly in response to the changes over time), a distance (Classen: Abstract, column 5 lines 14-30, column 7 lines 8-30, column 8 lines 28-64, column 9 lines 9-26, column 10 lines 1-28, and FIG. 1-4: In some implementations, changes of audio properties (e.g., changes in the signal intensity) are displayed by the system through movements (e.g., vertical movements) of the corresponding object or objects directly in response to the changes over time), or a reverberation level of the at least one first audio object to form at least one modified first audio object (Classen: Abstract, column 2 lines 41-53, column 
Therefore, in view of teachings by Lee and Classen, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to implement in the audio system of Lee include the method steps providing, with the first mobile device, at least one input with the user interface of the first mobile device, where the at least one input is configured to be used to modify at least one of: a direction, a location, a distance, or a reverberation level of the at least one first audio object to form at least one modified first audio object, as suggested by Classen. The motivation for this is to adjust audio properties of audio objects using an input device. 

The combination of Lee and Classen does not explicitly disclose the mixing method steps as claimed.
However, it has been known in the art of spatial audio to implement the method steps as claimed, as suggested by Kraemer, which discloses the method steps of 
initiating, with a first mobile device, a mixing session to create a spatial audio mix using data transfer between a plurality of mobile devices to form an audio scene (Kraemer: FIG. 9 the microphone 920 and the location tracking devices 912);
wherein a location of the second mobile device relative to the first mobile device is determined based upon locations of the first mobile device and the second mobile device relative to each other during recording of the at least one first audio object (Kraemer: column 15 lines 63 – column 16 lines 40, and FIG. 9-11: FIG. 9 illustrates an example scene 900 for object-oriented audio capture. The scene 900 represents a simplified view of an audio-visual scene such as may be constructed for a movie, television, or other video. In the scene 900, two actors 910 are performing, and their sounds and actions are recorded by a microphone 920 and camera 930 respectively. For simplicity, a single microphone 920 is illustrated, although in some cases the actors 910 may wear individual microphones. Similarly, individual microphones can also be supplied for props (not shown); thus, it is reasonable/obvious to interpret that the sound source(s) generated/collected by individual microphone is updated during the mix based on the location of the individual microphone associated a corresponding actor);
mixing, with the first mobile device, at least the at least one modified first audio object (Classen: Abstract, column 2 lines 41-53, column 4 lines 44-column 5 lines13, column 8 lines 36-64, column 10 lines 29-45, and FIG. 1-5) with at least one second audio object to create the spatial audio mix (Kraemer: column 16 lines 35-36: The audio signals are audio objects to which position data is applied, i.e. the audio signals are audio objects even prior to application of the position data), where the mixing is based, at least partially, upon the determined location of the second mobile device relative to the first mobile device (Kraemer: column 15 lines 63 – column 16 lines 40, and FIG. 9-11: FIG. 9 illustrates an example scene 900 for object-oriented audio capture. The scene 900 represents a simplified view of an audio-visual scene such as may be constructed for a movie, television, or other video. In the scene their sounds and actions are recorded by a microphone 920 and camera 930 respectively. For simplicity, a single microphone 920 is illustrated, although in some cases the actors 910 may wear individual microphones. Similarly, individual microphones can also be supplied for props (not shown); thus, it is reasonable/obvious to interpret that the sound source(s) generated/collected by individual microphone is updated during the mix based on the location of the individual microphone associated a corresponding actor), where modification of the at least one first audio object is configured to control at least one spatial aspect of the audio scene (Classen: Abstract, column 2 lines 41-53, column 4 lines 44-column 5 lines13, column 8 lines 36-64, column 10 lines 29-45, and FIG. 1-5 and Kraemer: column 17 lines 51-58 and FIG. 9-10), where the at least one first audio object and the at least one second audio object correspond, at least partially, to parts of the audio scene represented with the spatial audio mix (Kraemer: column 17 lines 51-58 and FIG. 9-10: When a renderer receives two linked objects, the renderer can choose to render the two objects separately or together. Thus, instead of rendering a marching band as a single point source on one speaker, for instance, a renderer can render the marching band as a sound field of audio objects together on a variety of speakers. As the band moves in a video, for instance, the renderer can move the sound field across the speakers).
Therefore, in view of teachings by Lee, Classen, and Kraemer, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to implement in the audio system of Lee and Classen, to include the method steps as claimed, as suggested by Kraemer. The motivation for this is to create audio objects having location attributes. 

Lee, Classen, and Kraemer does not explicitly disclose where the spatial audio mix is configured to be perceived from a listening position corresponding to a location of the first mobile device in the audio scene.
However, it has been known in the art of signal processing to implement where the spatial audio mix is configured to be perceived from a listening position corresponding to a location of the first mobile device in the audio scene, as suggested by Jahnke, which discloses where the spatial audio mix is configured to be perceived from a listening position corresponding to a location of the first mobile device in the audio scene (Jahnke: Abstract, [0048]-[0050], [0057], and FIG. 2).
Therefore, in view of teachings by Lee, Classen, Kraemer, and Jahnke, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to implement in the audio system of Lee, Classen, and Kraemer to include where the spatial audio mix is configured to be perceived from a listening position corresponding to a location of the first mobile device in the audio scene, as suggested by Jahnke. The motivation for this is to dynamically generate sound effects based on listener positions. 

As to claim 2, Lee, Classen, Kraemer, and Jahnke disclose the limitations of claim 1 further comprising the method as in claim 1, wherein the at least one second audio object comprises at least one of:
an audio object received by the first mobile device from a third mobile device of the plurality of mobile devices (Kraemer: Abstract, column 3 lines 23-34, column 17 lines 38-65, and FIG. 9-11 the plurality of sound source location data 1002: When a renderer receives two linked objects, the renderer can choose to render the two objects separately or together. Thus, ; or
an audio object comprising audio captured via at least one microphone of the first mobile device (Kraemer: column 15 lines 63 – column 16 lines 40, and FIG. 9-11: FIG. 9 illustrates an example scene 900 for object-oriented audio capture. The scene 900 represents a simplified view of an audio-visual scene such as may be constructed for a movie, television, or other video. In the scene 900, two actors 910 are performing, and their sounds and actions are recorded by a microphone 920 and camera 930 respectively. For simplicity, a single microphone 920 is illustrated, although in some cases the actors 910 may wear individual microphones. Similarly, individual microphones can also be supplied for props (not shown); thus, it is reasonable/obvious to interpret that the sound source(s) generated/collected by individual microphone is updated during the mix based on the location of the individual microphone associated a corresponding actor).

As to claim 4, Lee, Classen, Kraemer, and Jahnke disclose the limitations of claim 1 further comprising the method as in claim 1, further comprising coupling at least the first mobile device and the second mobile device with at least one wireless link, where the at least one first audio object is received via the wireless link (Lee: Abstract, [0010], [0024]-[0025], [0032], [0054], and FIG. 4-5: The wireless communication unit 130 receives the audio file transmitted from the second audio player 200. Here, as a result of the sensing from the location-sensing unit 120, the audio file can be transmitted from the second audio player 200, only when the second audio player 200 is located within a certain range (i.e., when the second audio player 200 is .

As to claim 5, Lee, Classen, Kraemer, and Jahnke disclose the limitations of claim 1 further comprising the method as in claim 1, further comprising rendering, with the first mobile device, the spatial audio mix while the mixing is being performed.
However, Kraemer discloses a mixed audio object (column 17 lines 51-58 and FIG. 9-10) is adapted to be selectively played back by speakers (Abstract, column 5 lines 23-41, column 7 lines 11-29, column 8 lines 8-22, column 14 lines 11-26, column 15 lines 35-43, column 16 lines 16 – column 17 lines 50, FIG. 2, FIG. 8 and FIG. 10).
Therefore, in view of teachings by Lee, Classen, Kraemer, and Jahnke, it would have been obvious to one of the ordinary skill in the art at the time of the claimed invention to implement in the audio system of Lee, Classen, and Jahnke to include the method step of rendering, with the first mobile device, the spatial audio mix while the mixing is being performed, as suggested by Kraemer, as desired. The motivation for this is to enhance listener immersion in the acoustic environment as well as to implement positioning of 3D objects that correspond accurately to their position in the visual field.

As to claim 9, Lee, Classen, Kraemer, and Jahnke disclose the limitations of claim 1 further comprising the method as in claim 1, wherein the at least one first audio object corresponds to another part of the audio scene (Lee: [0011], [0035], [0055], [0063], and FIG. 4-, wherein the at least one first audio object comprises at least one audio object recorded via the second mobile device, wherein the second mobile device is configured to render at least one of: the at least one recorded audio object, or the at least one modified first audio object (Lee: [0011], [0035], [0055], [0063], and FIG. 4-6: The play-management unit 140 can control the output direction of the audio file based on the moving direction of the second audio player 200 sensed by the location-sensing unit 120, and can also control the volume of the audio file played in proportion to the distance between the user who uses the first audio player 100 and the other party who uses the second audio player 200 (i.e., operation of the third step, shown in FIG. 4) and Kraemer: Abstract, column 5 lines 23-41, column 7 lines 11-29, column 8 lines 8-22, column 14 lines 11-26, column 15 lines 35-43, column 16 lines 16 – column 17 lines 50, FIG. 2, FIG. 8 and FIG. 10: When a renderer receives two linked objects, the renderer can choose to render the two objects separately or together. Thus, instead of rendering a marching band as a single point source on one speaker, for instance, a renderer can render the marching band as a sound field of audio objects together on a variety of speakers. As the band moves in a video, for instance, the renderer can move the sound field across the speakers).

As to claim 10, Lee, Classen, Kraemer, and Jahnke discloses all the first mobile device limitations as claimed that mirrors the method steps in claim 1; thus, claim 10 is interpreted and claim 1, and the details are as followings: 
a first mobile device (Lee: Abstract and FIG. 1 the first audio player 100 and the second audio player 200 and Kraemer: FIG. 9 the microphone 920 and the location tracking devices 912) comprising: at least one processor, and
at least one non-transitory memory comprising computer program code, the at least one non-transitory memory and the computer program code configured to, with the at least one processor, cause the first mobile device to perform operations, the operations comprising:
initiating, at the first mobile device, a mixing session (Kraemer: column 16 lines 35-36: The audio signals are audio objects to which position data is applied, i.e. the audio signals are audio objects even prior to application of the position data) to create a spatial audio mix using data transfer between a plurality of mobile devices to form an audio scene (Kraemer: FIG. 9 the microphone 920 and the location tracking devices 912), the plurality of mobile devices comprising at least the first mobile device and a second mobile device (Lee: Abstract and FIG. 1 the first audio player 100 and the second audio player 200), where the first mobile device provides a user interface (Lee: [0027] and FIG. 2 the display unit 160);
allowing receiving, at the first mobile device, of at least one first audio object from the second mobile device (Lee: Abstract, [0010], [0013], [0030], [0054], and FIG. 4-5: According to an example embodiment of the present invention, an example of sharing the audio file based on a user at a first mobile device (i.e., a first audio player 100) and the other party at a second mobile device (i.e., a second audio player 200) is described), wherein a location of the second mobile device relative to the first mobile device is determined based upon locations of the first mobile device and the second mobile device relative to each other during recording of the at least one first audio object (Kraemer: column 15 lines 63 – column 16 lines 40, and FIG. 9-11: FIG. 9 illustrates an example scene 900 for object-oriented audio capture. The scene 900 represents a simplified view of an audio-visual scene such as may be constructed for a movie, television, or other video. In the scene 900, two actors 910 are performing, and their sounds and actions are recorded by a microphone 920 and camera 930 respectively. For simplicity, a single microphone 920 is illustrated, although in some cases the actors 910 may wear individual microphones. Similarly, individual microphones can also be supplied for props (not shown); thus, it is reasonable/obvious to interpret that the sound source(s) generated/collected by individual microphone is updated during the mix based on the location of the individual microphone associated a corresponding actor);
determining, at the first mobile device, the location of the second mobile device relative to the first mobile device (Lee: Abstract, [0010], [0013], [0030], [0054], and FIG. 4-5: the play-management unit is also used to output the audio file based on the moving direction of the other mobile device, to control the volume of the audio file based on the sensed relative location of the other mobile device, to play a predetermined sound audio, if the sensed relative location of the other mobile device is within outside a certain distance, and to terminate the currently played audio file, if the sensed relative location of the other mobile device is within a certain distance);
providing, at the first mobile device, at least one input with the user interface of the first mobile device (Classen: column 7 lines 16-30, column 8 lines 36-64, column 10 lines 1-29,  and FIG. 1-5), where the at least one input is configured to be used to modify at least one of:
a direction (Classen: Abstract, column 5 lines 14-30, column 7 lines 8-30, column 8 lines 28-64, column 9 lines 9-26, column 10 lines 1-28, and FIG. 1-4: In some implementations, changes of audio properties (e.g., changes in the signal intensity) are displayed by the system through movements (e.g., vertical movements) of the corresponding object or objects directly in response to the changes over time),
a location (Classen: Abstract, column 5 lines 14-30, column 7 lines 8-30, column 8 lines 28-64, column 9 lines 9-26, column 10 lines 1-28, and FIG. 1-4: In some implementations, changes of audio properties (e.g., changes in the signal intensity) are displayed by the system through movements (e.g., vertical movements) of the corresponding object or objects directly in response to the changes over time),
a distance (Classen: Abstract, column 5 lines 14-30, column 7 lines 8-30, column 8 lines 28-64, column 9 lines 9-26, column 10 lines 1-28, and FIG. 1-4: In some implementations, changes of audio properties (e.g., changes in the signal intensity) are displayed by the system through movements (e.g., vertical movements) of the corresponding object or objects directly in response to the changes over time), or
a reverberation level
of the at least one first audio object to form at least one modified first audio object (Classen: Abstract, column 2 lines 41-53, column 4 lines 44-column 5 lines13, column 8 lines 36-64, column 10 lines 29-45, and FIG. 1-5: the control data of an audio mixer can be processed in order to dynamically display changes in the audio mixer controls instead of the corresponding audio properties. In a mixing environment, audio properties can be adjusted continuously or at regular or irregular intervals using audio mixer controls. For example, in addition to fading in and fading out of a signal, the signal intensity of an object can be changing over time); and
cause mixing, at the first mobile device, of at least the at least one modified first audio object (Classen: Abstract, column 2 lines 41-53, column 4 lines 44-column 5 lines13, with at least one second audio object to create the spatial audio mix (Kraemer: column 16 lines 35-36: The audio signals are audio objects to which position data is applied, i.e. the audio signals are audio objects even prior to application of the position data), where the mixing is based, at least partially, upon the determined location of the second mobile device relative to the first mobile device (Kraemer: column 15 lines 63 – column 16 lines 40, and FIG. 9-11: FIG. 9 illustrates an example scene 900 for object-oriented audio capture. The scene 900 represents a simplified view of an audio-visual scene such as may be constructed for a movie, television, or other video. In the scene 900, two actors 910 are performing, and their sounds and actions are recorded by a microphone 920 and camera 930 respectively. For simplicity, a single microphone 920 is illustrated, although in some cases the actors 910 may wear individual microphones. Similarly, individual microphones can also be supplied for props (not shown); thus, it is reasonable/obvious to interpret that the sound source(s) generated/collected by individual microphone is updated during the mix based on the location of the individual microphone associated a corresponding actor), where modification of the at least one first audio object is configured to control at least one spatial aspect of the audio scene (Classen: Abstract, column 2 lines 41-53, column 4 lines 44-column 5 lines13, column 8 lines 36-64, column 10 lines 29-45, and FIG. 1-5 and Kraemer: column 17 lines 51-58 and FIG. 9-10), where the spatial audio mix is configured to be perceived from a listening position corresponding to a location of the first mobile device in the audio scene (Jahnke: Abstract, [0048]-[0050], [0057], and FIG. 2), where the at least one first audio object and the at least one second audio object correspond, at least partially, to parts of the audio scene represented with the spatial audio mix (Kraemer: column 17 lines 51-58 and FIG. 9-10: When a renderer receives two linked objects, the renderer .

As to claim 11, Lee, Classen, Kraemer, and Jahnke disclose the limitations of claim 10 further comprising the first mobile device as in claim 10, wherein the at least one second audio object comprises at least one of:
an audio object received by the first mobile device from a third mobile device of the plurality of mobile devices (Kraemer: Abstract, column 3 lines 23-34, column 17 lines 38-65, and FIG. 9-11 the plurality of sound source location data 1002: When a renderer receives two linked objects, the renderer can choose to render the two objects separately or together. Thus, instead of rendering a marching band as a single point source on one speaker, for instance, a renderer can render the marching band as a sound field of audio objects together on a variety of speakers); or
an audio object comprising audio captured via at least one microphone of the first mobile device (Kraemer: column 15 lines 63 – column 16 lines 40, and FIG. 9-11: FIG. 9 illustrates an example scene 900 for object-oriented audio capture. The scene 900 represents a simplified view of an audio-visual scene such as may be constructed for a movie, television, or other video. In the scene 900, two actors 910 are performing, and their sounds and actions are recorded by a microphone 920 and camera 930 respectively. For simplicity, a single microphone 920 is illustrated, although in some cases the actors 910 may wear individual microphones. Similarly, individual microphones can also be supplied for props (not shown); thus, it is .

As to claim 13, Lee, Classen, Kraemer, and Jahnke disclose the limitations of claim 10 further comprising the first mobile device as in claim 10, wherein the operations further comprise: coupling at least the first mobile device and the second mobile device with at least one wireless link, where the at least one first audio object is received via the wireless link (Lee: Abstract, [0010], [0024]-[0025], [0032], [0054], and FIG. 4-5: The wireless communication unit 130 receives the audio file transmitted from the second audio player 200. Here, as a result of the sensing from the location-sensing unit 120, the audio file can be transmitted from the second audio player 200, only when the second audio player 200 is located within a certain range (i.e., when the second audio player 200 is located within a short distance). The wireless communication can be part of a wireless network, and can utilize wireless fidelity (WiFi), ultra-wide band (UWB), near field communication (NFC), Bluetooth, or infrared communication to establish communication between mobile devices, i.e., the first audio player 100 and the second audio player 200).

As to claim 14, Lee, Classen, Kraemer, and Jahnke disclose the limitations of claim 10 except for the claimed limitations of the first mobile device as in claim 10, wherein the operations further comprise:
rendering, with the first mobile device, the spatial audio mix while the mixing is being performed.
Kraemer discloses a mixed audio object (Kraemer: column 17 lines 51-58 and FIG. 9-10) is adapted to be selectively played back by speakers (Kraemer: Abstract, column 5 lines 23-41, column 7 lines 11-29, column 8 lines 8-22, column 14 lines 11-26, column 15 lines 35-43, column 16 lines 16 – column 17 lines 50, FIG. 2, FIG. 8 and FIG. 10).
Therefore, in view of teachings by Lee, Classen, Kraemer, and Jahnke, it would have been obvious to one of the ordinary skill in the art at the time of the claimed invention to implement in the audio system of Lee, Classen, and Jahnke to include the method step of rendering, with the first mobile device, the spatial audio mix while the mixing is being performed, as suggested by Kraemer, as desired. The motivation for this is to enhance listener immersion in the acoustic environment as well as to implement positioning of 3D objects that correspond accurately to their position in the visual field.

As to claim 18, Lee, Classen, Kraemer, and Jahnke disclose the limitations of claim 10 further comprising the first mobile device as in claim 10, wherein the at least one first audio object corresponds to another part of the audio scene (Lee: [0011], [0035], [0055], [0063], and FIG. 4-6: The play-management unit 140 can control the output direction of the audio file based on the moving direction of the second audio player 200 sensed by the location-sensing unit 120, and can also control the volume of the audio file played in proportion to the distance between the user who uses the first audio player 100 and the other party who uses the second audio player 200 (i.e., operation of the third step, shown in FIG. 4)).

As to claim 19, Lee, Classen, Kraemer, and Jahnke discloses all the non-transitory computer readable medium comprising program instructions for causing a first mobile device to claim 1; thus, claim 19 is interpreted and thus rejected for the reasons set forth above in the consideration and rejections of claim 1, and the details are as followings:  
a non-transitory computer readable medium comprising program instructions for causing a first mobile device to perform at least the following:
initiating, at the first mobile device, a mixing session to create a spatial audio mix (Kraemer: column 16 lines 35-36: The audio signals are audio objects to which position data is applied, i.e. the audio signals are audio objects even prior to application of the position data) using data transfer between a plurality of mobile devices to form an audio scene (Kraemer: FIG. 9 the microphone 920 and the location tracking devices 912), the plurality of mobile devices comprising at least the first mobile device and a second mobile device (Lee: Abstract and FIG. 1 the first audio player 100 and the second audio player 200), where the first mobile device provides a user interface (Lee: [0027] and FIG. 2 the display unit 160);
receiving, at the first mobile device, at least one first audio object from the second mobile device (Lee: Abstract, [0010], [0013], [0030], [0054], and FIG. 4-5: According to an example embodiment of the present invention, an example of sharing the audio file based on a user at a first mobile device (i.e., a first audio player 100) and the other party at a second mobile device (i.e., a second audio player 200) is described), wherein a location of the second mobile device relative to the first mobile device is determined based upon locations of the first mobile device and the second mobile device relative to each other during recording of the at least one first audio object (Kraemer: column 15 lines 63 – column 16 lines 40, and FIG. 9-11: FIG. 9 illustrates an example scene 900 for object-oriented audio capture. The scene 900 represents a simplified view of an audio-visual scene such as may be constructed for a movie, television, or other video. In the scene 900, two actors 910 are performing, and their sounds and actions are recorded by a microphone 920 and camera 930 respectively. For simplicity, a single microphone 920 is illustrated, although in some cases the actors 910 may wear individual microphones. Similarly, individual microphones can also be supplied for props (not shown); thus, it is reasonable/obvious to interpret that the sound source(s) generated/collected by individual microphone is updated during the mix based on the location of the individual microphone associated a corresponding actor);
determining, at the first mobile device, the location of the second mobile device relative to the first mobile device (Lee: Abstract, [0010], [0013], [0030], [0054], and FIG. 4-5: the play-management unit is also used to output the audio file based on the moving direction of the other mobile device, to control the volume of the audio file based on the sensed relative location of the other mobile device, to play a predetermined sound audio, if the sensed relative location of the other mobile device is within outside a certain distance, and to terminate the currently played audio file, if the sensed relative location of the other mobile device is within a certain distance);
providing, at the first mobile device, at least one input with the user interface of the first mobile device (Classen: column 7 lines 16-30, column 8 lines 36-64, column 10 lines 1-29,  and FIG. 1-5), where the at least one input is configured to be used to modify at least one of:
a direction (Classen: Abstract, column 5 lines 14-30, column 7 lines 8-30, column 8 lines 28-64, column 9 lines 9-26, column 10 lines 1-28, and FIG. 1-4: In some implementations, changes of audio properties (e.g., changes in the signal intensity) are displayed by the system through movements (e.g., vertical movements) of the corresponding object or objects directly in response to the changes over time), a location (Classen: Abstract, column 5 lines 14-changes of audio properties (e.g., changes in the signal intensity) are displayed by the system through movements (e.g., vertical movements) of the corresponding object or objects directly in response to the changes over time), a distance (Classen: Abstract, column 5 lines 14-30, column 7 lines 8-30, column 8 lines 28-64, column 9 lines 9-26, column 10 lines 1-28, and FIG. 1-4: In some implementations, changes of audio properties (e.g., changes in the signal intensity) are displayed by the system through movements (e.g., vertical movements) of the corresponding object or objects directly in response to the changes over time), or a reverberation level
of the at least one first audio object to form at least one modified first audio object (Classen: Abstract, column 2 lines 41-53, column 4 lines 44-column 5 lines13, column 8 lines 36-64, column 10 lines 29-45, and FIG. 1-5: the control data of an audio mixer can be processed in order to dynamically display changes in the audio mixer controls instead of the corresponding audio properties. In a mixing environment, audio properties can be adjusted continuously or at regular or irregular intervals using audio mixer controls. For example, in addition to fading in and fading out of a signal, the signal intensity of an object can be changing over time); and
mixing, at the first mobile device, at least the at least one modified first audio object (Classen: Abstract, column 2 lines 41-53, column 4 lines 44-column 5 lines13, column 8 lines 36-64, column 10 lines 29-45, and FIG. 1-5) with at least one second audio object to create the spatial audio mix (Kraemer: column 16 lines 35-36: The audio signals are audio objects to which position data is applied, i.e. the audio signals are audio objects even prior to application of the position data), where the mixing is based, at least partially, upon the determined location of the second mobile device relative to the first mobile device (Kraemer: The scene 900 represents a simplified view of an audio-visual scene such as may be constructed for a movie, television, or other video. In the scene 900, two actors 910 are performing, and their sounds and actions are recorded by a microphone 920 and camera 930 respectively. For simplicity, a single microphone 920 is illustrated, although in some cases the actors 910 may wear individual microphones. Similarly, individual microphones can also be supplied for props (not shown); thus, it is reasonable/obvious to interpret that the sound source(s) generated/collected by individual microphone is updated during the mix based on the location of the individual microphone associated a corresponding actor), where modification of the at least one first audio object is configured to control at least one spatial aspect of the audio scene (Classen: Abstract, column 2 lines 41-53, column 4 lines 44-column 5 lines13, column 8 lines 36-64, column 10 lines 29-45, and FIG. 1-5 and Kraemer: column 17 lines 51-58 and FIG. 9-10), where the spatial audio mix is configured to be perceived from a listening position corresponding to a location of the first mobile device in the audio scene (Jahnke: Abstract, [0048]-[0050], [0057], and FIG. 2), where the at least one first audio object and the at least one second audio object correspond, at least partially, to parts of the audio scene represented with the spatial audio mix (Kraemer: column 17 lines 51-58 and FIG. 9-10: When a renderer receives two linked objects, the renderer can choose to render the two objects separately or together. Thus, instead of rendering a marching band as a single point source on one speaker, for instance, a renderer can render the marching band as a sound field of audio objects together on a variety of speakers. As the band moves in a video, for instance, the renderer can move the sound field across the speakers).

As to claim 20, Lee, Classen, Kraemer, and Jahnke disclose the limitations of claim 19 further comprising the computer readable medium as in claim 19, wherein the at least one second audio object comprises at least one of:
an audio object received by the first mobile device from a third mobile device of the plurality of mobile devices (Kraemer: Abstract, column 3 lines 23-34, column 17 lines 38-65, and FIG. 9-11 the plurality of sound source location data 1002: When a renderer receives two linked objects, the renderer can choose to render the two objects separately or together. Thus, instead of rendering a marching band as a single point source on one speaker, for instance, a renderer can render the marching band as a sound field of audio objects together on a variety of speakers); or
an audio object comprising audio captured via at least one microphone of the first mobile device (Kraemer: column 15 lines 63 – column 16 lines 40, and FIG. 9-11: FIG. 9 illustrates an example scene 900 for object-oriented audio capture. The scene 900 represents a simplified view of an audio-visual scene such as may be constructed for a movie, television, or other video. In the scene 900, two actors 910 are performing, and their sounds and actions are recorded by a microphone 920 and camera 930 respectively. For simplicity, a single microphone 920 is illustrated, although in some cases the actors 910 may wear individual microphones. Similarly, individual microphones can also be supplied for props (not shown); thus, it is reasonable/obvious to interpret that the sound source(s) generated/collected by individual microphone is updated during the mix based on the location of the individual microphone associated a corresponding actor).

As to claim 21, Lee, Classen, Kraemer, and Jahnke disclose the limitations of claim 1 further comprising the method as in claim 1 further comprising storing the spatial audio mix in at least one non-transitory memory (Kraemer: column 3 lines 53-column 4 lines 4, column 12 lines 46-57, and FIG. 1: The object creation module 114 can store the audio objects in an object data repository 116, which can include a database or other data storage).

As to claim 22, Lee, Classen, Kraemer, and Jahnke disclose the limitations of claim 21 further comprising the method as in claim 21 further comprising rendering the stored spatial audio mix (Kraemer: column 17 lines 51-58 and FIG. 9-10: When a renderer receives two linked objects, the renderer can choose to render the two objects separately or together. Thus, instead of rendering a marching band as a single point source on one speaker, for instance, a renderer can render the marching band as a sound field of audio objects together on a variety of speakers. As the band moves in a video, for instance, the renderer can move the sound field across the speakers).

As to claim 27, Lee, Classen, Kraemer, and Jahnke disclose the limitations of claim 1 further comprising the method as in claim 1, wherein the receiving, with the first mobile device, of the at least one first audio object from the second mobile device comprises receiving the at least one first audio object via a short range communication system of the first mobile device (Lee: Abstract, [0010], [0024]-[0025], [0032], [0054], and FIG. 4-5: The wireless communication unit 130 receives the audio file transmitted from the second audio player 200. Here, as a result of the sensing from the location-sensing unit 120, the audio file can be transmitted from the second audio player 200, only when the second audio player 200 is located .

Claims 6-7 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (Lee – US 2008/0207115 A1) in view of Classen  (Classen – US 8,068,105 B1), Kraemer et al. (Kraemer – US 8,396,576 B2) and Jahnke (Jahnke – US 2005/0179701 A1) and further in view of Barry (Barry – US 2009/0132075 A1).

As to claim 6, Lee, Classen, Kraemer, and Jahnke disclose the limitations of claim 1 except for the claimed limitations of the method as in claim 1, wherein the user interface of the first mobile device is configured to receive a user input, wherein the user input causes at least one of:
the mixing session to be initiated, or the mixing session to be stopped.
However, it has been known in the art of audio processing to implement wherein a user interface of the first mobile device is configured to receive the user input, wherein the user input causes at least one of: the mixing session to be initiated, or the mixing session to be stopped, as suggested by Barry, which discloses wherein a user interface of the first mobile device is configured to receive the user input, wherein the user input causes at least one of: the mixing session to be initiated, or the mixing session to be stopped (Abstract, [0010]-[0011], [0083]-[0087], [0106], [0109], [0118], [0125], and FIG. 19-20:  When a channel with video media is .
Therefore, in view of teachings by Lee, Classen, Kraemer, Jahnke and Barry it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to implement in the audio system of Lee, Classen, Kraemer, and Jahnke to include the method steps as claimed, as suggested by Barry. The motivation for this is to selective control a mixing process. 

As to claim 7, Lee, Classen, Kraemer, Jahnke and Barry disclose the limitations of claim 6 further comprising the method as in claim 6, further comprising:
in response to the user input to stop the mixing session, sending a request to each of the plurality of mobile devices to stop the mixing session (Barry: Abstract, [0010]-[0011], [0083]-[0087], [0106], [0109], [0118], [0125], and FIG. 19-20:  When a channel with video media is enabled it will start playback from the point at which the file was last enabled and play once through only (default setting that can be changed in the Advanced Audio screen). A mix is finished when the `Stop Record` button 62 is selected and activated (19.2 (A))).

As to claim 15, Lee, Classen, Kraemer, and Jahnke disclose the limitations of claim 10 except for the claimed limitations of the first mobile device as in claim 10, wherein the user interface of the first mobile device is configured to receive a user input, wherein the user input causes at least one of:
the mixing session to be initiated, or
the mixing session to be stopped.
However, it has been known in the art of audio processing to implement wherein a user interface of the first mobile device is configured to receive the user input, wherein the user input causes at least one of: the mixing session to be initiated, or the mixing session to be stopped, as suggested by Barry, which discloses wherein a user interface of the first mobile device is configured to receive the user input, wherein the user input causes at least one of: the mixing session to be initiated, or the mixing session to be stopped (Abstract, [0010]-[0011], [0083]-[0087], [0106], [0109], [0118], [0125], and FIG. 19-20:  When a channel with video media is enabled it will start playback from the point at which the file was last enabled and play once through only (default setting that can be changed in the Advanced Audio screen). A mix is finished when the `Stop Record` button 62 is selected and activated (19.2 (A))).
Therefore, in view of teachings by Lee, Classen, Kraemer, Jahnke and Barry it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to implement in the audio system of Lee, Classen, Kraemer, and Jahnke to include the method steps as claimed, as suggested by Barry. The motivation for this is to selective control a mixing process. 

As to claim 16, Lee, Classen, Kraemer, Jahnke and Barry disclose the limitations of claim 15 further comprising the first mobile device as in claim 15, wherein the operations further comprise:
in response to the user input to stop the mixing session, sending a request to each of the plurality of mobile devices to stop the mixing session (Barry: Abstract, [0010]-[0011], [0083]-[0087], [0106], [0109], [0118], [0125], and FIG. 19-20:  When a channel with video media is .

Claims 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (Lee – US 2008/0207115 A1) in view of Classen  (Classen – US 8,068,105 B1), Kraemer et al. (Kraemer – US 8,396,576 B2) and Jahnke (Jahnke – US 2005/0179701 A1) and further in view of Ahya et al. (Ahya – US 2009/0298419 A1).

As to claim 8, Lee, Classen, Kraemer, and Jahnke disclose the limitations of claim 1 except for the claimed limitations of the method as in claim 1, further comprising displaying, on a display of the first mobile device, the determined location of at least the second mobile device relative to the first mobile device.
However, it has been known in the art of location tracking to implement the method steps of displaying, on a display of the first mobile device, the determined location of at least the second mobile device relative to the first mobile device, as suggested by Ahya, which discloses the method steps of displaying, on a display of the first mobile device, the determined location of at least the second mobile device relative to the first mobile device (Abstract, [0019]-[0025], and FIG. 1).
Therefore, in view of teachings by Lee, Classen, Kraemer, Jahnke and Ahya it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to implement in the audio system of Lee, Classen, Kraemer and Jahnke to include the method steps of displaying, on a display of the first mobile device, the determined location of at least the second mobile device relative to the first mobile device, as suggested by Ahya. The motivation for this is to allow a user to visualize other users in proximity to the user via a display of a mobile device of the user.

As to claim 17, Lee, Classen, Kraemer and Jahnke disclose the limitations of claim 10 except for the claimed limitations of the first mobile device as in claim 10, wherein the operations further comprise:
displaying, on a display of the first mobile device, the determined location of at least the second mobile device relative to the first mobile device.
However, it has been known in the art of location tracking to implement the method steps of displaying, on a display of the first mobile device, the determined location of at least the second mobile device relative to the first mobile device, as suggested by Ahya, which discloses the method steps of displaying, on a display of the first mobile device, the determined location of at least the second mobile device relative to the first mobile device (Abstract, [0019]-[0025], and FIG. 1).
Therefore, in view of teachings by Lee, Classen, Kraemer, Jahnke and Ahya it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to implement in the audio system of Lee, Classen, Kraemer and Jahnke to include the method steps of displaying, on a display of the first mobile device, the determined location of at least the second mobile device relative to the first mobile device e, as suggested by Ahya. The motivation for this is to allow a user to visualize other users in proximity to the user via a display of a mobile device of the user.

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (Lee – US 2008/0207115 A1) in view of Classen  (Classen – US 8,068,105 B1), Kraemer et al. (Kraemer – US 8,396,576 B2) and Jahnke (Jahnke – US 2005/0179701 A1) and further in view of Van Der Wijst (Van Der Wijst – US 2014/0126758 A1).

As to claim 28, Lee, Classen, Kraemer and Jahnke disclose the limitations of claim 1 except for the claimed limitations of the method as in claim 1, further comprising: providing a second input, with the user interface of the first mobile device, that is configured to modify a direction of the listening position.
However, it has been known in the art of audio processing to implement the method steps of providing a second input, with the user interface of the first mobile device, that is configured to modify a direction of the listening position, as suggested by Van Der Wijst, which discloses the method step of providing a second input, with the user interface of the first mobile device, that is configured to modify a direction of the listening position (Abstract, [0010], [0050], and FIG. 1-4: Another embodiment of the method according to the invention comprises providing a user interface indicating at least one virtual sound position and the listener position and the relative positions of the virtual sound position and the listener to one another; receiving user input on changing the relative positions of the virtual sound position and the listener to one another; processing further sound data received for reproduction by a speaker to let the listener perceive the processed sound data reproduced by the speaker to originate from the changed virtual sound position).
Therefore, in view of teachings by Lee, Classen, Kraemer, Jahnke and Van Der Wijst it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to implement in the audio system of Lee, Classen, Kraemer and Jahnke to include the method step of providing a second input, with the user interface of the first mobile device, that is configured to modify a direction of the listening position, as suggested by Van Der Wijst. The motivation for this is to implement a known alternative method for processing sound data.

Citation of Pertinent Art 
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
Elg, US 2010/0041330 A1, discloses synchronized playing a song by a plurality of wireless mobile terminals.
Holm et al., US 2007/0087686 A1, discloses audio playback device and method of its operation.
Arnold et al., US 6,154,549, discloses method and apparatus for providing sound in a spatial environment. 
Bleidt et al. discloses Object-Based Audio Opportunities for Improved Listening Experience and Increased Listener Involvement. 
Bleidt et al. discloses Object-Based Audio Opportunities for Improved Listening Experience and Increased Listener Involvement. 
Coleman et al. discloses An Audio-Visual System for Object-Based Audio From Recording to Listening. 
Mehta et al. discloses Personalized and Immersive Broadcast Audio.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP §706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANG PHAM whose telephone number is (571)-270-3668 and email is Quang.Pham@uspto.gov.  The examiner can normally be reached on Monday - Thursday 9:30 AM - 5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUAN-ZHEN WANG can be reached on (571)-272-3114.  The fax phone number for the organization where this application or proceeding is assigned is (571)-273-8300.


/QUANG PHAM/Primary Examiner, Art Unit 2684